Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 23, 2020

                                      No. 04-20-00225-CR

                                 Raymond Henry HEROD, IV,
                                         Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 609517
                        Honorable Rosie S. Gonzalez, Judge Presiding

                                         ORDER

        Appellant Raymond Henry Herod IV was convicted of assault causing bodily injury
(family violence), and the trial court imposed sentence on March 12, 2020. Appellant did not
file a motion for new trial, and the deadline to file a notice of appeal was April 13, 2020. See
TEX. R. APP. P. 4.1(a), 26.2(a)(1).
        On April 20, 2020, Appellant filed a motion for extension of time to file a notice of
appeal in this court and a copy of his notice of appeal filed on April 13, 2020. See id. R. 26.3.
       Appellant’s motion for extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed. See TEX. R. APP. P. 26.3; Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2020.

                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court